United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1327
Issued: December 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 2, 2011 appellant filed a timely appeal of a November 16, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) finding that he abandoned his request for a
hearing.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. The last merit
decision of record was OWCP’s June 18, 2010 decision. Because more than 180 days elapsed
from the last merit decision to the filing of this appeal on May 2, 2011, the Board lacks
jurisdiction to review the merits of this case.3
ISSUE
The issue is whether appellant abandoned his request for an oral hearing before OWCP’s
hearing representative.

1

OWCP reissued the earlier decision dated November 10, 2010.

2

5 U.S.C. § 8101 et seq.

3

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On December 16, 2009 appellant, a 52-year-old rural route carrier, sustained an injury in
the performance of duty on December 5, 2009 while lifting a large package in the performance
of duty. OWCP accepted his claim for sprain of the back, lumbar region.
In a decision dated June 18, 2010, OWCP denied appellant’s request to expand his claim
for a hernia.
On June 28, 2010 appellant requested a telephonic hearing before an OWCP hearing
representative.
By letter dated August 27, 2010, OWCP notified appellant that his hearing would be held
on October 14, 2010 at 10:00 a.m. eastern time. Appellant was given a toll-free number 1-800857-3197 and a pass code 16416. The notice was mailed to his address of record. However,
appellant did not contact OWCP on the date of the hearing or thereafter.
By decision dated November 16, 2010, OWCP found that appellant abandoned his
requested hearing. The decision noted that the hearing was scheduled for October 14, 2010, but
he failed to appear as instructed. The decision also found that there was no indication that
appellant contacted OWCP either prior or subsequent to the scheduled hearing to explain his
failure to participate. Based on these factors, OWCP concluded that he abandoned his oral
hearing request.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.4 Unless
otherwise directed in writing by the claims examiner, the OWCP hearing representative will mail
a notice of the time and place of the hearing to the claimant and any representative at least 30
days before the scheduled date.5 OWCP has the burden of proving that it mailed notice of a
scheduled hearing to a claimant.6
The authority governing the abandonment of hearings rests with OWCP’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal

4

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

5

20 C.F.R. § 10.617(b).

6

See Michelle R. Littlejohn, 42 ECAB 463 (1991). It is presumed in absence of evidence to the contrary that a
notice mailed to an individual in the ordinary course of business was received.

2

decision finding that the claimant has abandoned his request for a hearing and return the case to
the district OWCP.7
ANALYSIS
By decision dated June 18, 2010, OWCP denied appellant’s request to expand his claim
for a hernia. Appellant timely requested a telephonic hearing. In an August 27, 2010 letter,
OWCP advised him that a hearing was scheduled for October 14, 2010 at 10:00 a.m. eastern
time. It instructed appellant to telephone a toll-free number and enter a pass code to connect
with the hearing representative. He did not telephone at the appointed time. Appellant did not
request a postponement of the hearing or explain his failure to appear at the hearing within 10
days of the scheduled hearing date of October 14, 2010.8 The Board, therefore, finds that he
abandoned his request for a hearing.
CONCLUSION
The Board finds that appellant abandoned his request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the November 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
8

Id.

3

